DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-4, 6, 10, 11-14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanjay et al. (US 20200126125 A1, hereinafter Sanjay).
Regarding Claim 1
Sanjay discloses a method for pick-up sensing of an item, comprising: 
receiving at least one data packet from at least one loT tag (at least ¶31: RF data received from RF-tagged products)
extracting a frequency word from the at least one received data packet, wherein the frequency word is a measure of the at least one IoT (at least ¶32: parameters of RF data)
analyzing the frequency word to determine a pick-up event to be associated with a pick-up of the item attached to the at least one IoT tag;  (at least ¶31-32: change in parameters of RF data determined to indicate product moved or displaced)
upon detecting the pick-up event: sending a notification including an identification of the at least one IoT tag (at least ¶32, 33: signal containing unique identifier associated with product emitted; targeted offer associated with product transmitted)
wherein the notification incudes collateral product information associated with the picked- up item attached to the at least one IoT tag; (at least ¶32, 33: targeted offer associated with product transmitted)
displaying the collateral product information of the picked-up item on a display on a physical location of the picked-up item (at least ¶32, 33: targeted offer associated with product transmitted for display on output devices, that may include digital signage, device carried by the customer)
Regarding Claims 10, 11
Claims 10 and 11 are parallel in scope to Claim 1 and rejected on similar grounds.


Regarding Claims 2, 12
Sanjay further discloses:
detecting a pick-up event when the analyzed frequency word indicates a change in a value detected by the at least one IoT tag, compared to a previously received frequency word (at least ¶31,32, 33: change in parameter of emitted RF data (e.g., signal strength) indicates product picked up)

Regarding Claims 3, 13
Sanjay further discloses:
wherein the change in the value corresponds with a location change of the at least one IoT tag (at least ¶31,32, 33: change in parameter of emitted RF data (e.g., signal strength) indicates product moved or displaced)

Regarding Claims 4, 14
Sanjay further discloses: 
wherein the change in the value indicates that the extracted frequency word is out of synchronization from values of previous measurements of the frequency word (at least ¶31, 32, 33: change in parameter of signal indicates that value of parameter is not the same as previous measurement (i.e., out of synchronization))



Regarding Claims 5, 15
Sanjay further discloses:
wherein the change of the value indicates that the extracted frequency word is out of synchronization from values of other frequency words measured for other loT tags (at least ¶31-33, 54: measured signal strength changed detected, indicated movement from particular area; parameters determined for plurality of products)


Regarding Claims 6, 16
Sanjay further discloses:
wherein upon sending the notification including the identification of the at least one IoT tag, retrieving content associated with the item attached to the at least one IoT tag (at least ¶33, 36: targeted offer content retrieved for sending)

Regarding Claims 7, 17
Sanjay further discloses:
wherein the at least one data packet is received periodically from the at least one IoT tag via a gateway (at least ¶29, 41)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 8, 9, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjay in view of Reunamaki (US 20060152369 A1).
Sanjay discloses the claimed invention except for:
wherein the at least one data packet further includes a reference clock signal, the reference clock signal provided by the at least one IoT tag without using a crystal oscillator.
wherein the reference clock signal is provided based on an over-the-air signal.


Reunamaki teaches that it is known to include a reference clock signal provided based on an over-the-air signal without using a crystal oscillator in a data packet from a tag (see at least ¶¶61-65, 6) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taugt by Sanjay, with the clock signal usage, as taught by Reunamaki, since such a modification would have merely combined elements of the prior art references, with no change in their respective functions, and would have yielded predictable results of the IoT tags of Sanjay utilizing over-the-air clock signals as a reference signal for purposes of interrogation, as in Reunamaki.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McElwaine et al. (US 20080021766 A1) discloses a RFID Detection system and methods for enhancing marketing, including determining customer pick-up of retail items based on interrogation of RFID tags, and displaying product information in response to the pick up.
Song et al. (US 20190188876 A1) discloses user pose and item correlation, including determining items picked up in a retail store by customers using RFID tags.
Sano (US 20110199190 A1 A1) discloses RF tag reader and RF tag information acquisition method, including extracting a clock signal as tag information from a tag attached to an item.
Bauchot et al. (US 20100109852 A1) discloses expiration management method and system, including interrogating lower power tags attached to products from information regarding measured parameters associated with the tag based on a reference clock signal.
“Wirecard teams with SES-imagotag on in-store electronic shelf label technology” (PTO-892 Reference U) discloses the ability of shoppers to scan IoT tags of products to retrieve product information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625